18 N.Y.3d 953 (2012)
967 N.E.2d 698
944 N.Y.S.2d 474
2012 NY Slip Op 68596
In the Matter of EDWARD MURPHY et al., Respondents-Appellants,
v.
UNITED STATES DREDGING CORPORATION, Appellant-Respondent, et al., Respondents.
Motion No: 2012-6.
Court of Appeals of New York.
Submitted January 3, 2012.
Decided March 29, 2012.
Motion by appellant-respondent for leave to appeal denied. Motion by respondents-appellants for leave to appeal dismissed upon the ground that simultaneous appeals do not lie to both the Appellate Division and the Court of Appeals (see Parker v Rogerson, 35 NY2d 751, 753 [1974]).